NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10487

                Plaintiff-Appellee,             D.C. No.
                                                5:14-cr-00010-LHK-1
 v.

DANIEL ASA HITESMAN,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                           Submitted August 14, 2020**
                            San Francisco, California

Before: HAWKINS and CHRISTEN, Circuit Judges, and GRITZNER, *** District
Judge.

      In 2016, Daniel Hitesman was tried and convicted of a July 2013 attempted

bank robbery in violation of 18 U.S.C. § 2113(a), and sentenced to a 192-month


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
term of imprisonment and a 3-year term of supervised release. He appeals the

district court’s denial of his motion to suppress historical cell-site location

information (CSLI), which the Government obtained in September 2013 through a

court order issued pursuant to the Stored Communications Act (SCA), 18 U.S.C.

§ 2703(d). We have jurisdiction under 28 U.S.C. § 1291 and, on de novo review,

United States v. Barnes, 895 F.3d 1194, 1199 (9th Cir. 2018), we affirm.

      In 2018, more than five years after the Government secured the order in this

case that authorized the release of the CSLI pursuant to the SCA, the Supreme

Court ruled the acquisition of historical CSLI constitutes a search within the

meaning of the Fourth Amendment. United States v. Carpenter, 138 S. Ct. 2206,

2221 (2018). However, this court has since held that “CSLI acquired pre-

Carpenter is admissible — so long as the Government satisfied the SCA’s then-

lawful requirements — under Krull’s good-faith exception.” United States v.

Korte, 918 F.3d 750, 759 (9th Cir. 2019) (applying Illinois v. Krull, 480 U.S. 340,

342 (1987)). “The statute explicitly authorized retrieval of these records by court

order if the Government ‘offer[ed] specific and articulable facts showing that there

are reasonable grounds to believe that . . . the records or other information sought,

are relevant and material to an ongoing criminal investigation’ — a more lenient

standard than probable cause.” Id. at 758 (quoting 18 U.S.C. § 2703(d)).

      Here, the Government’s warrantless acquisition of Hitesman’s CSLI meets



                                           2
Krull’s good-faith exception. The Government satisfied the SCA’s requirements

by providing “specific and articulable facts” in its application for Hitesman’s

CSLI—namely the date and location of the robbery, the distribution of security

camera photographs of the suspect, an employee at the half-way house where

Hitesman lived subsequently identifying the suspect as Hitesman, the subject

phone number belonging to Hitesman at the time of robbery, and Hitesman’s prior

bank robbery convictions. See id. Thus, the district court’s denial of Hitesman’s

motion to suppress was proper. See id. at 758–59 (“[I]t is hardly objectively

unreasonable to rely on a then-lawful statute when courts were upholding it or

similar legislative schemes. . . . Several other circuits have already invoked this

good-faith exception when presented with similar facts.” (citing Krull, 480 U.S.

358–59)).



AFFIRMED.




                                          3